PER CURIAM.
The factual matters involved in the criminal proceeding resulting in defendant’s conviction for grand larceny and the instant appeal are identical to those considered by this court in Jarriel v. State, 317 So.2d 141, Fourth District Court of Appeal, opinion filed August 8, 1975. In that case this court found that a statement made by defendant Jarriel during interrogation was the result of “direct or implied promises ... in violation of the basic tenet of law that a confessing defendant should be entirely free from the influence of hope or fear”. Accordingly and for those reasons set forth in Jarriel v. State, supra, the statement of defendant Mills should be suppressed.
Reversed and remanded.
CROSS, OWEN and MAGER, JJ., concur.